DISMISSED; Opinion Filed February 20, 2019.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-19-00009-CV

            IN THE INTEREST OF M.G.G., J.O.G. AND E.A.G., CHILDREN

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-53207-2010

                             MEMORANDUM OPINION
                          Before Justices Myers, Osborne, and Nowell
                                   Opinion by Justice Myers

       Before the Court is appellant’s unopposed motion to voluntarily dismiss this appeal.

Pursuant to Texas Rule of Appellate Procedure 42.1(a)(1), we grant the motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1).




                                               /Lana Myers/
                                               LANA MYERS
                                               JUSTICE

190009F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF M.G.G., J.O.G.                  On Appeal from the 417th Judicial District
 AND E.A.G., CHILDREN                               Court, Collin County, Texas
                                                    Trial Court Cause No. 417-53207-2010.
 No. 05-19-00009-CV                                 Opinion delivered by Justice Myers,
                                                    Justices Osborne and Nowell participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER appellee Elizabeth L. Gustafson recover her costs, if any, of this appeal from
appellant John C. Gustafson.


Judgment entered this 20th day of February, 2019.